o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------------- number release date conex-105716-16 uil the honorable justin amash member u s house of representative sec_110 michigan street nw suite grand rapids mi attention dear representative amash i am responding to your inquiry dated date on behalf of your constituent about the application of notice_2015_17 to health coverage s_corporations provide your constituent wrote about how notice_2015_17 relates to s_corporation healthcare arrangements for 2-percent_shareholder employees and s_corporations with only one participant in a health insurance plan notice_2015_17 2015_14_irb_845 provides transition relief to small employers from the excise_tax under sec_4980d of the internal_revenue_code for violations of the affordable_care_act market reforms resulting from the employer paying premiums for the individual_health_insurance policies of employees that transition relief ended on date the notice also provided specific guidance for s_corporations that did not end on date question and answer of the notice provides guidance on the application of the rules to s_corporation healthcare arrangements for 2-percent shareholder-employees the rules for health coverage provided by an s_corporation depend on whether the coverage is being provided to an employee or to a 2-percent shareholder-employee for this purpose a 2-percent s_corporation shareholder is an s_corporation shareholder who owns more than 2-percent of the corporation for 2-percent s_corporation shareholder-employees the notice says that no excise_tax under sec_4980d will be asserted for any failure to satisfy the market reforms by a 2-percent_shareholder health care arrangement until other guidance is issued the notice defines conex-105716-16 a 2-percent_shareholder health care arrangement as the payment by the s_corporation of premiums for individual_health_insurance coverage covering the 2-percent_shareholder that is included in the income of the shareholder and deducted under sec_162 if all other eligibility criteria for deductibility are satisfied to date the irs has not issued any other guidance so as stated in question and answer taxpayers may continue to rely on notice_2008_1 2008_2_irb_1 for the tax treatment of the health coverage provided to a 2-percent shareholder-employee for an employee who is not a 2-percent_shareholder this special rule does not apply however question and answer of notice_2015_17 2015_14_irb_845 does include a discussion of the application of the market reforms in the case of a health plan with fewer than two participants who are current employees as stated in the guidance code sec_9831 provides that the market reforms do not apply to a group_health_plan that has fewer than two participants who are current employees on the first day of the plan_year accordingly an arrangement covering only a single employee whether or not that employee is a percent shareholder-employee generally is not subject_to the market reforms whether or not such a reimbursement arrangement otherwise constitutes a group_health_plan if an s_corporation maintains more than one such arrangement for different employees whether or not 2-percent shareholder-employees however all such arrangements are treated as a single arrangement covering more than one employee so that the exception in code sec_9831 does not apply for this purpose if both a non-2-percent shareholder employee of the s_corporation and a 2-percent_shareholder employee of the s_corporation are receiving reimbursements for individual premiums the arrangement would be considered a group_health_plan for more than one current employee however if an employee is covered under a reimbursement arrangement with other-than-self-only coverage such as family_coverage and another employee is covered by that same coverage as a spouse or dependent of the first employee the arrangement would be considered to cover only the one employee the rules relating to group_health_plans with fewer than two participants who are current employees is a permanent rule i have enclosed a copy of notice_2015_17 for your information conex-105716-16 i hope this information is helpful if you have any questions please call me at -------------------- -------------------- ---------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities enclosure
